The offense is assault with intent to murder without malice; the punishment, confinement in the penitentiary for 18 months.
Appellant and Frank Warren, the injured party, were working for the WPA in the city of Fort Worth. On the 7th of October, 1935, appellant seriously injured Warren by cutting him with a knife. According to the testimony of the State, Warren had asked appellant to move his wheelbarrow out of his *Page 366 
way. Appellant mumbled some reply. Later, appellant said to Warren: "I am going to cut your G__ d___ heart out." As Warren walked away appellant followed him and cut him across the back. Warren was making no demonstration at the time appellant attacked him.
Appellant testified that Warren was preparing to pick up a pick when he cut him. He said he believed his life was in danger; that he used the knife to protect himself; that he had no intention of killing Warren. Several witnesses for appellant corroborated his version of the transaction.
In rebuttal, the State introduced witnesses who testified that there were no picks near Warren at the time appellant cut him.
We deem the evidence sufficient to support the judgment of conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.